Name: Commission Regulation (EEC) No 2962/92 of 13 October 1992 correcting Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 10. 92 Official Journal of the European Communities No L 298/19 COMMISSION REGULATION (EEC) No 2962/92 of 13 October 1992 correcting Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas Commission Regulation (EEC) No 1641 /91 of 14 June 1991 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application (3) has been amended by Regulation (EEC) No 2928/92 (4); Whereas a check has shown that an error was made in the Annex to that Regulation ; whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 1 . In Part 8 of Annex I to Regulation (EEC) No 1641 /91 the monetary compensatory amounts appli ­ cable to the United Kingdom with regard to CN codes 1902 11 10 and 1902 11 90 are hereby replaced by '  2. In Part 8 of Annex I to Regulation (EEC) No 1641 /91 the monetary compensatory amount appli ­ cable to Italy with regard to CN code 1902 11 90 is hereby replaced by '  Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the interested parties it shall apply from 12 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1992. For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9. (3) OJ No L 153, 17. 6. 1991 , p. 1 . (4) OJ No L 295, 12. 10. 1992, p. 1 .